Name: Council Regulation (EEC) No 2929/79 of 18 December 1979 totally or partially suspending Common Customs Tariff duties on certain products, falling within Chapters 1 to 24 of the Common Customs Tariff, originating in Malta (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 79 No L 334/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2929/79 of 18 December 1979 totally or partially suspending Common Customs Tariff duties on certain products , falling within Chapters 1 to 24 of the Common Customs Tariff, origi ­ nating in Malta ( 1980) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arran ­ gements applicable to certain goods resulting from the processing of agricultural products ('), and in parti ­ cular Article 12 thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parlia ­ ment (3 ), Whereas, under Annex I to the Agreement esta ­ blishing an Association between the European Economic Community and Malta (4 ), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary provisionally to adjust or to supple ­ ment certain of the tariff benefits provided for in the abovementioned Annex ; whereas , accordingly, the Community should , in respect of the products origi ­ nating in Malta listed in the Annex to this Regulation , suspend either the fixed component of the levy appli ­ cable to goods coming under Regulation (EEC) No 1059/69 or the customs duty applicable to the other products from 1 January to 31 December 1980 and at the levels indicated for each of them , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January until 31 December 1980 , the products originating in Malta listed in the Annex shall be admitted for import into the Community at the customs duties indicated for each of them . 2. For the purposes of the application of this Regu ­ lation, the rules of origin shall be those in force at the time as regards the implementation of the Agreement establishing an Association between the European Economic Community and Malta . Article 2 When products benefiting from the arrangements provided for in Article 1 are imported in the Commu ­ nity in such quantities or at such prices that Commu ­ nity producers of products similar to or in direct competition with them suffer or are likely to suffer from serious disadvantage , the Common Customs Tariff duties may be reintroduced in whole or in part on the products in question . Such measures may also be taken in the event of actual or potential serious disadvantage in a single region of the Community. Article 3 1 . In order to ensure the application of Article 2, the Commission may decide, by means of a Regula ­ tion , to reintroduce the levying of customs duties for a limited period . 2 . In the event of such action being requested by a Member State, the Commission shall take a decision within a period of not more than 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer to the Council the measure taken by the Commission , within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately . It may, acting on a qualified majority, amend or rescind the measure in question . Article 4 This Regulation shall enter into force on 1 January 1980 . ( ») OJ No L 141 , 12 . 6 . 1969 , p. 1 . (2 ) OJ No C 207, 17 . 8 . 1979 , p. 8 . (} ) OJ No C 309, 10 . 12 . 1979, p . 69 . (4) OJ No L 61 , 14 . 3 . 1971 , p. 3 . No L 334/2 Official Journal of the European Communities 28 . 12. 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1979 . For the Council The President B. LENIHAN 28 . 12. 79 Official Journal of the European Communities No L 334/3 ANNEX CCT heading No Description Rate of duty 1 2 3 02.01 02.04 04.06 05.03 07.01 08.08 15.10 16.02 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04 fresh, chilled or frozen : A. Meat : III . Of swine : b) Other Other meat and edible meat offals, fresh, chilled or frozen : ex A. Of domestic pigeons ex B. Furred game, frozen C. Other : ex I. Frogs' legs II . Other Natural honey Horsehair and horsehair waste, whether or not put up as a layer or between two layers of other material : B. Other Vegetables, fresh or chilled : ex T. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench) ; Moringa oleifera (drumsticks) Berries, fresh : F. Other Fatty acids, acid oils from refining ; fatty alcohols : C. Other fatty acids ; acid oils from refining Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver B. Other : II . Game or rabbit meat or offal :  Game  Rabbit Free 7% Free Free Free 25 % Free Free 6 % Free 14 % 9 % 14 % No L 334/4 Official Journal of the European Communities 28 . 12. 79 CCT heading No Description Rate of duty 1 2 3 16.02 (cont 'd) 20.02 20.07 III . Other : b) Other : 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue 2. Other : aa) Ovine meat or offal bb) Other Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles D. Asparagus E. Sauerkraut ex F. Capers Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1.33 at 1 5 ° C : III . Other : ex a) Of a value exceeding 30 EUA per 1 00 kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons b) Of a value not exceeding 30 EUA per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex 2. Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons B. Of a specific gravity of 1.33 or less at 15 °C : II . Other : a) Of a value exceeding 30 EUA per 1 00 kg net weight : 2. Grapefruit juice ex 3. Other citrus fruit juices : aa) Containing added sugar bb) Other 17 % 18 % 16% 14% 20 % 16% 12 % 15 % 15% + (L) 15 % 8 % 13 % 13 % 28 . 12. 79 Official Journal of the European Communities No L 334/5 CCT heading No Description Rate of duty 1 2 3 20.07 (cont 'd) 6. Other fruit and vegetable juices, excluding apricot and peach juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons  Other, excluding apricot and peach juices ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 7. Mixtures : ex bb) Other, excluding mixtures containing either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 1 1 . Containing added sugar 22. Other b) Of a value of 30 EUA or less per 1 00 kg net weight : 2. Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight bb) Other 4 . Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 7 . Other fruit and vegetable juices, excluding apricot and peach juice : ex aa) With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons  Other, excluding apricot and peach juices 10 % 17% 10 % 18 % 17% 18 % 8 % + (L) 8 % 14% + (L) 14 % 15% 10% + (L) 17% + (L) t No L 334/6 Official Journal of the European Communities 28 . 12. 79 CCT heading No Description Rate of duty 1 2 3 20.07 (cont 'd) 21.06 23.01 ex bb) With an added sugar content of 30 % or less by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex cc) Not containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 8 . Mixtures : ex bb) Other, excluding mixtures containing either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 1 1 . With an added sugar content exceeding 30 % by weight 22. With an added sugar content of 30 % or less by weight 33 . Not containing added sugar Natural yeasts (active or inactive) ; prepared baking powders : A. Active natural yeast : II . Baker's yeast : a) Dried b) Other Flours and meal , of meat, offals, fish , crustaceans or molluscs, unfit for human consumption ; greaves : B. Flours and meals of fish , crustaceans or molluscs 10 % 17 % 10 % 18 % 17% + (L) 17% 18 % 5 % 4- vc 5 % + vc Free Abbreviations : (L) = levy, vc  variable component .